Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 16-34 are now pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shared memory,” as recited in claims 19 & 29, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 17, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (a) With respect to claims 17 and 27 and the reference to “the first operations have a higher complexity than the second operations,” it is not readily apparent what facilitates and/or defines a “higher complexity” operation.  While the as filed specification may give certain examples, e.g., on pages 7-8, it would not encompass or particularly define what is considered to be all “higher complexity” operations, in order to differentiate between “first operations” and “higher complexity second operations,” and as such, it is considered that these claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16-18, 20-28, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran (USPGPUB 2008/0081631) in view of Smith et al. (USPGPUB 2019/0090131) (hereinafter “Smith”). 
For claim 16, Rofougaran, as shown in at least FIGs. 1-4, discloses a radio frequency identification (RFID) device 102 (FIGs. 1-3), comprising: a first power domain, e.g., includes NFC/RFID processor 213 and transceiver 209; a second power domain, e.g., includes BT/WLAN processor  215 and transceiver 211; a first processing unit 213; a second processing unit 215; wherein the first processing unit 213 is configured to execute one or more first operations and the second processing unit 215 is configured to execute one or more second operations; and wherein the first processing unit 213 is configured to operate in the first power domain, e.g., in NFC power domain, and the second processing unit 215 is configured to operate in the second power domain, e.g., BT power domain, the first power domain having a larger amount of available power than the second power domain, i.e., since NFC (very short range) utilizes less power for communication then BT (longer range), more power is then available for other operations for the first power domain, and vice versa, since BT uses more power for communication, less power is then available for other operations in the second power domain.
With respect to the limitation “wherein the first operations output intermediate data which are used as input for the second operations,” while Rofougaran remains expressly silent as to this concept, Smith, in the same field of endeavor of NFC and BT communication, describes the use 
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Rofougaran to have utilized “the first operations output intermediate data which are used as input for the second operations, for the purpose of providing ease of operation and/or use of the RFID device 102 of Rofougaran as suggested by Smith.
With respect to claim 17 (and 27), and wherein the “first operations have a higher complexity than the second operations,” insofar as “higher complexity” has been described and understood in the as-filed specification, it is considered that the processors of Rofougaran (in view of Smith) would have been fully capable of processing “higher complexity” operations for the proper running and operation of the RFID device as it was designed for.
With respect to claim 18 (and 28), Rofougaran in view of Smith is considered to further encompass “wherein the first operations and the second operations are cryptographic operations, and wherein the first operations output one or more precomputed values which are used as input for the second operations.”  Smith is further identified to teach that at least the “first operations” and “second operations” correlate to “cryptographic operations” (“cryptographic key exchanges”), as known in the art, and as such, is considered to be encompassed by Smith with the same rational as set forth with respect to claim 16, supra. (see also para [0072]-[0075]).

Further, with respect to claims 22-23 (and 32-33), Rofougaran teaches an ultra-high frequency, UHF, communication unit, wherein the second power domain is a power domain of the UHF communication unit and wherein the UHF communication unit is configured to operate at a frequency ranging from 300 MHz to 3 GHz, in particular 2.45 GHz, i.e., the Bluetooth (BT) interface is known to be in the RF band of 2.45 GHz (see also para [0017]).
With respect to claim 24, Rofougaran in view of Smith is considered to encompass “wherein the first processing unit is implemented as a microcontroller and the second processing unit is implemented as a state machine.”  At least Smith discloses that “each of the devices also includes logic such as discrete logic, suitably programmed processors, state machines, or any other suitable logic to carry out the operations described herein,” and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have selected appropriate processing units for the operations required, through routine engineering optimization and design requirements to optimize the system, as would have been readily apparent to a skilled artisan in this field (see Smith para [0072]).
With respect to claim 25, it is considered that Rofougaran teaches and suggests that device 102 (FIG. 1) would encompass an “RFID tag” or an “RFID card” (see para [0005]).

With respect to claim 34, Rofougaran (in view of Smith) is considered to fully teach and encompass the method (of claim 26) being implemented as a computer program and 
comprising executable instructions stored in a non-transitory computer-readable medium, which when executed by the first processing unit and the second processing unit, cause the first processing unit and second processing unit to carry out the method, as taught by Rofougaran (see para [0054]-[0055]. 

Claims 19, 29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Smith as applied to claims 16, 26 above, and further in view of Brideglall (USPGPUB 2003/0104848).  For a description of Rofougaran in view of Smith, see the rejection, supra.  With respect to claims 19 & 29, while the RFID device of Rofougaran would necessarily encompass a memory (see para [0005] for instance) Rofougaran in view of Smith remain expressly silent as to a shared memory for storing the intermediate data.  Brideglall, however, in the same field of endeavor of RFID devices, discloses a shared non-volatile memory 452 (FIG. 3) such that it serves as a common repository for system data that can be communicated between .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
March 11, 2022